Case 9:17-cv-80495-KAM Document 263 Entered on FLSD Docket 02/20/2019 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

                      CASE NO. 9:17-CIV-80495-MARRA/MATTHEWMAN


  CONSUMER FINANCIAL PROTECTION
  BUREAU,

        Plaintiffs,

  v.

  OCWEN FINANCIAL CORPORATION, a
  Florida corporation; OCWEN MORTGAGE
  SERVICING, INC., a U.S. Virgin Islands
  corporation; and OCWEN LOAN
  SERVICING, LLC, a Delaware limited
  liability company,

        Defendants.


                  UNOPPOSED NOTICE OF INTENT TO REQUEST,
             AND MOTION/REQUEST FOR, REDACTION OF TRANSCRIPT
               OF HEARING PROCEEDINGS HELD DECEMBER 20, 2018

        Please take notice that, in accordance with the January 23, 2019 notice of transcript

  availability [DE 240] and the February 14, 2019 Order [DE 262] granting Defendants’

  Unopposed Motion for an Extension of Time to File Notice of Intent to Request, and

  Motion/Request for Redaction of the Transcript of Hearing Proceedings Held December 20,

  2018 [DE 260], Defendants, Ocwen Financial Corporation, Ocwen Mortgage Servicing, Inc., and

  Ocwen Loan Servicing, LLC (collectively, “Defendants” or “Ocwen”), hereby provide this

  notice of intent to request, and move for and request, that the transcript of the hearing

  proceedings held on December 20, 2018 before Magistrate Judge William Matthewman, 1-50

  pages, Court Reporter: Dawn Savino (Whitmarsh) (“Court Reporter”), be redacted in part as
Case 9:17-cv-80495-KAM Document 263 Entered on FLSD Docket 02/20/2019 Page 2 of 5



  follows, as such material is designated as Protected Material pursuant to the Stipulated Protective

  Order entered in this action on December 15, 2017 [DE 51] (the “Protective Order”):

                    Page: Line Start                               Page: Line End
          7:2 (beginning at the fifth word, after        7:2 (ending at the fifth word, before
                          “the”)                                         “in”)
         7:7 (beginning at the second word, after       7:7 (ending at the second word, before
                         “The”)                                        “figure”)
                            7:8                                           7:10
                           7:18                                           7:19
                           7:24                                            8:9
                           8:20                                           8:25
                           9:10                                           9:10
                           9:12                                           9:12
                           9:16                                           9:17
                           9:23                                           10:5
                          10:10                                          10:16
                          10:18                                          10:23
                           11:6                                           11:7
                           11:9                                          11:13
                          11:16                            11:17 (ending at the fourth word,
                                                                    before “just”)
         12:14 (beginning at the thirteenth word,        12:14 (ending at the thirteenth word,
                      after “loan”)                                before “times”)
         12:16 (beginning at the eleventh word,                          12:17
                      after “data”)
                          13:2                             13:9 (ending at the seventh word,
                                                                      before “If”)
          13:10 (beginning at the seventh word,           13:13 (ending at the seventh word,
                     after “Honor”)                                 before “what”)
           13:24 (beginning at the sixth word,            13:24 (through the remainder of the
                       after “the”)                                      line)
                           14:4                                          14:11
                           23:21                                         24:11
          25:2 (beginning at the eleventh word,         25:2 (through the remainder of the line)
                        after “at”)
                           26:2                                           26:8
           27:17 (beginning at the sixth word,          27:17 (ending at the sixth word, before
                   after “estimating”)                                  “Are”)
           27:20 (beginning at the third word,          27:25 (ending at the ninth word, before
                    after “$330,000”)                                 “50,000”)
                           28:2                                          29:17
           29:18 (beginning at the sixth word,           29:18 (through the remainder of the
                       after “cost”)                                     line)



                                                    2
Case 9:17-cv-80495-KAM Document 263 Entered on FLSD Docket 02/20/2019 Page 3 of 5



                       Page: Line Start                          Page: Line End
                              29:19                                   31:6
                               31:8                                   31:8
              31:13 (beginning at the sixth word,                    31:14
                           after “the”)
                              31:21                                   31:21
             31:23 (beginning at the fourth word,                     32:10
                          after “323”)
                              32:16                                   32:17
             32:21 (beginning at the second word,                     33:13
                       after “validation”)
             33:22 (beginning at the second word,       33:22 (through the remainder of the
                    after “330-something”)                             line)
                              40:16                                   40:25
                              43:21                                    44:4
                               44:8                                   44:14

  all as shown on the redacted transcript pages served on the parties and on the Court Reporter, but

  not filed with the Court.1

              CERTIFICATE OF GOOD FAITH CONFERENCE; NO OPPOSITION

            Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for Defendants has

  conferred with all parties who may be affected by the relief sought in this motion in a good faith

  effort to resolve the issues, and counsel for Plaintiff does not oppose the relief requested

  herein.




  1
     While filing does not appear to be required by any rule or order of this Court, Defendants
  request that the Court allow the filing of any redacted or un-redacted pages of the transcript in
  support of this Motion to be made under seal.

                                                    3
Case 9:17-cv-80495-KAM Document 263 Entered on FLSD Docket 02/20/2019 Page 4 of 5




   Dated: February 20, 2019             Respectfully submitted,

                                        /s/ Bridget Ann Berry
                                        Bridget Ann Berry
                                        Andrew S. Wein
                                        GREENBERG TRAURIG, P.A.
                                        777 South Flagler Drive, Suite 300 East
                                        West Palm Beach, FL 33401
                                        Tel.: 561.650.7900
                                        weina@gtlaw.com
                                        berryb@gtlaw.com

                                        Thomas M. Hefferon (pro hac vice)
                                        Sabrina M. Rose-Smith (pro hac vice)
                                        GOODWIN PROCTER LLP
                                        901 New York Ave., NW
                                        Washington, DC 20001
                                        Tel.: 202.346.4000
                                        thefferon@goodwinlaw.com
                                        srosesmith@goodwinlaw.com

                                        Laura A. Stoll (pro hac vice)
                                        GOODWIN PROCTER LLP
                                        601 S. Figueroa Street
                                        Los Angeles, CA 90017
                                        Tel.: 213.426.2500
                                        lstoll@goodwinlaw.com

                                        Catalina E. Azuero (Florida Bar No. 821411)
                                        GOODWIN PROCTER LLP
                                        100 Northern Avenue
                                        Boston, MA 02210
                                        Tel.: 617.570.1000
                                        catalinaazuero@goodwinlaw.com

                                        Matthew P. Previn (pro hac vice)
                                        BUCKLEY LLP
                                        1133 Avenue of the Americas, Suite 3100
                                        New York, NY 10036
                                        Tel: 212.600.2310
                                        mprevin@buckleyfirm.com

                                        Attorneys for Defendants Ocwen Financial Corp.,
                                        Ocwen Mortgage Servicing, Inc., and Ocwen Loan
                                        Servicing, LLC



                                        4
Case 9:17-cv-80495-KAM Document 263 Entered on FLSD Docket 02/20/2019 Page 5 of 5



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

  February 20, 2019 via ECF on all counsel or parties of record listed below, and the Notice and

  Motion, together with the redacted transcript, via email on Court Reporter Dawn Savino

  (Whitmarsh), Dawn_Savino@flsd.uscourts.gov.

                                           Jean Healey
                                  Email: jean.healey@cfpb.gov

                                         Jan Singelmann
                                E-mail: jan.singelmann@cfpb.gov

                                            Atur Desai
                                   E-mail: atur.desai@cfpb.gov

                                           Tianna Baez
                                  E-mail: tianna.baez@cfpb.gov

                                        Amanda Roberson
                               E-mail: amanda.roberson@cfpb.gov

                                       Stephanie Brenowitz
                              E-mail: stephanie.brenowitz@cfpb.gov

                                        Erin Mary Kelly
                                   E-mail: erin.kelly@cfpb.gov

                                          James Savage
                                 E-mail: james.savage@cfpb.gov

                                           Greg Nodler
                                  E-mail: greg.nodler@cfpb.gov

                                         Michael Posner
                                E-mail: michael.posner@cfpb.gov

                                     Jack Douglas Wilson
                                 E-mail: doug.wilson@cfpb.gov


                                                    /s/ Bridget Ann Bery
                                                    Bridget Ann Berry



                                                5
